Exhibit 10.1


AMENDED AND RESTATED
COMMUNITY NATIONAL BANK SUPPLEMENTAL
EMPLOYEE RETIREMENT PLAN
 
THIS AGREEMENT is adopted as of the 9th day of December, 2008, by COMMUNITY
NATIONAL BANK (hereinafter called the "Employer").


RECITALS
A. Effective January 1, 1999, the Employer established the Community National
Bank Supplemental Employee Retirement Plan (the “Plan”), to provide additional
retirement benefits for a select group of management and highly compensated
employees; and


B. The Employer wishes to amend the Plan to ensure continued compliance with all
applicable requirements of the Internal Revenue Code of 1986, as amended (the
“Code”), including (1) Section 409A thereof and (2) sections 162(m) and 280G
thereof, as amended by the Emergency Economic Stabilization Act of 2008
(“EESA”), if and to the extent that the Employer becomes subject to the
provisions of the EESA; and


C. The Employer intends that the Plan shall at all times continue to be
administered and interpreted in such a manner as to constitute an unfunded
deferred compensation plan for a select group of management or highly
compensated employees, so as to qualify for all available exemptions from the
provisions of ERISA.


NOW, THEREFORE, in consideration of the premises, the Employer hereby amends and
restates the Plan effective (except where otherwise specifically provided
herein) as of January 1, 2005.


ARTICLE ONE
DEFINITIONS


The following words used in this Agreement shall have the following meanings
unless a different meaning is plainly implied by the context:


1.1  "Account" means the account maintained for a Participant under the Plan.


1.2   "Average Bonus" means the average annual bonus paid by the Employer to a
Participant for the 5 calendar years, during the 10 calendar year period
immediately preceding such Participant's termination of employment, for which
such bonus was highest.


1.3   "Beneficiary" means the person or persons designated in writing by the
Participant to receive benefits which are payable upon or after such
Participant's death. If no such person is designated, or all such persons die
before all such benefits have been paid, the Beneficiary shall be the
Participant's Surviving Spouse, provided that such spouse is not living apart
from the Participant pursuant to a written separation agreement or decree of
separate maintenance at the time of the Participant's death. If no such spouse
survives, or if the Participant and his or her spouse are so living apart at the
time of his death, the Beneficiary shall be the Participant's descendants per
stirpes, including descendants by adoption or, if no such descendant survives,
the Participant's estate. Any designated Beneficiary may renounce any part or
all of the benefits otherwise payable to him pursuant to such designation. If
the Participant's beneficiary designation specifically provides for the
possibility of a renunciation by the Beneficiary, benefits (or the portion
thereof which is renounced) shall be paid to the contingent Beneficiary named by
the Participant. If the said designation does not specifically provide for such
a renunciation, then the benefits (or the portion thereof which has been
renounced) shall be distributed as though the renouncing Beneficiary had died
immediately before the Participant. A Participant's beneficiary designation
shall be given effect only if, and to the extent that, to do so would not (i)
contravene any law, regulation or court order by which the Plan is bound or (ii)
render the Plan or Employer liable to any other person. The beneficiary
designation must also, in order to be effective, be delivered to the Plan
Administrator prior to the Participant's death.


1.4   "Code" means the Internal Revenue Code of 1986, as amended from time to
time. References to any section of the Code shall include any successor
provision thereto.


1.5   "Declared Rate" means the rate of interest, or the investment earnings, to
be credited to a Participant's Account pursuant to Section 4.2. The Declared
Rate for a Plan Year shall be determined by resolution of the Board of Directors
of the Employer, within 45 days after the last day of such Plan Year. Unless and
until such rate is so determined, the Declared Rate shall be equal to the
Declared Rate for the immediately preceding Plan Year. If and to the extent that
the Employer has set aside funds, in a separate trust, to provide for the
payment of benefits hereunder, then the Declared Rate with respect to such funds
shall be equal to the net rate of return (including realized and unrealized
appreciation or depreciation) for the year in question, as determined by the
Plan Administrator.


1.6   "Disability" means a physical and/or mental incapacity of such a nature
that it prevents an individual from engaging in or performing the principal
duties of his or her customary employment or occupation on a continuing or
sustained basis.


1.6A  “EESA” means the Emergency Economic Stabilization Act of 2008 (“EESA”), as
amended from time to time.


1.7   "Eligible Employee" means any Employee of the Employer who is selected to
participate herein in accordance with the provisions of Section 2.1 hereof.


1.8   "Employee" means any director, officer or other management or highly
compensated employee of the Employer.


1.9   "Employer" means Community National Bank.


1.10   "Employment Agreement" means a written employment agreement between the
Employer and the Participant, as amended from time to time.


1.11   "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time.


1.12   "Participant" means an Eligible Employee who is participating in the
Plan.


1.13   "Plan" means the target benefit pension plan set forth in this document,
as amended from time to time.


1.14   "Plan Administrator" means the Employer.


1.15   "Plan Year" means the calendar year.


1.15A  “Regulations” means any and all regulations and other guidance issued by
the Internal Revenue Service and/or the U.S. Treasury Department that describes
the scope, requirements and effective date of Section 162(m), 280G or 409A of
the Code.


1.16   "Replacement Percentage" means seventy five percent (75%) of the
Participant's Average Bonus.


1.16A  “Restricted Deferral” means any deferral of compensation (including
investment earnings or losses thereon) that is subject to the requirements of
section 162(m), 280G or 409A of the Code, as interpreted by the Regulations.


1.17   "Retirement" means an Eligible Employee's retirement at age 65 or such
other age as is mutually agreed, in writing, between the Employer and the
Eligible Employee. For purposes of determining whether a Participant is entitled
to a distribution of benefits attributable to a Restricted Deferral,
"Retirement" means an Eligible Employee's termination of employment upon
retirement at age 65 or such other age as is mutually agreed, in writing,
between the Employer and the Eligible Employee.


1.18   "Retirement Date" means a Participant's 65th birthday.


1.18A  “Section” means the cited section of the Code, as amended from time,
including any successor thereto.


1.18B  “Specified Employee” means a specified employee described in Section
409A(a)(2)(B)(i) of the Code.


1.19   "Surviving Spouse" means a person who (a) survives the Participant and
(b) on the date of the Participant's death, is legally married to the
Participant in accordance with the laws of the State in which they are
domiciled.


1.19A  “Unforeseeable Emergency” shall have the meaning ascribed to such term in
subsection (a)(2)(B)(ii) of Code Section 409A.


1.20   "Years of Service" means the Participant's Years of Service as defined in
the Employer's 401(k) Plan.


ARTICLE TWO
ELIGIBILITY REQUIREMENTS


2.1   Eligibility


(a)   An Employee is eligible to become a Participant in the Plan if (i) such
Employee is designated as a Participant by the Plan Administrator in writing and
(ii) such Employee is an executive officer of the Employer. As a condition of
participation, the Plan Administrator may require the Employee to execute a
participation agreement in (or similar to) the form annexed hereto as Exhibit C.


(b)   Once an Employee becomes a Participant, he shall remain a Participant
until termination of employment with the Employer, and thereafter until all
benefits to which he (or his Beneficiary) is entitled under the Plan have been
paid.   


ARTICLE THREE
PLAN ADMINISTRATION


3.1   Responsibility for Administration of the Plan


(a)   The Plan Administrator shall be responsible for the management, operation
and administration of the Plan. The Plan Administrator may employ others to
render advice with regard to its responsibilities under this Plan. It may also
allocate its responsibilities to others and may exercise any other powers
necessary for the discharge of its duties.


(b)   The primary responsibility of the Plan Administrator is to administer the
Plan for the benefit of the Participants and their Beneficiaries, subject to the
specific terms of the Plan. The Plan Administrator shall administer the Plan in
accordance with its terms and shall have the power to determine all questions
arising in connection with the administration, interpretation and application of
the Plan. Any such determination shall be conclusive and binding upon all
persons. The Plan Administrator shall have all powers and discretion necessary
or appropriate to accomplish its duties under the Plan. At all times, and
notwithstanding any other provision of this Plan, the Plan shall be interpreted
and administered in such a manner as to comply fully with all applicable
requirements of Sections 162(m), 280G and 409A.


3.2   Indemnity by Employer


To the extent not insured against by any insurance company pursuant to the
provisions of any applicable insurance policy, the Employer shall indemnify and
hold harmless the Plan Administrator and its agents and representatives from any
and all claims, demands, suits or proceedings in connection with the Plan which
may be brought by any Employee, Participant, former Participant, Beneficiary or
legal representative, or by any other person, corporation, entity, government or
agency thereof, provided, however, that such indemnification shall not apply to
any liability arising out of any such person's acts of willful misconduct in
connection with the Plan.


3.3   Plan Administrator


The Plan Administrator shall be the "administrator" (as defined in Section
3(16)(A) of ERISA) of the Plan, and shall be responsible for the performance of
(a) all reporting and disclosure obligations under ERISA, and (b) all other
obligations required or permitted to be performed by the Plan Administrator
under ERISA. The Plan Administrator may appoint one or more persons to discharge
the duties of the Plan Administrator.


3.4   Information from Employer


The Employer shall supply full and timely information to the Plan Administrator
on all matters as may be required properly to administer the Plan. The Plan
Administrator may rely upon the correctness of all such information supplied by
the Employer and shall have no duty or responsibility to verify such
information. The Plan Administrator shall also be entitled to rely conclusively
upon all tables, valuations, certifications, opinions and reports furnished by
any actuary, accountant, controller, counsel or other person employed or engaged
by the Employer or Plan Administrator with respect to the Plan.


ARTICLE FOUR
CREDITS TO THE PARTICIPANT'S ACCOUNT


4.1   Employer Credits


(a)   The Employer shall credit to a Participant's Account, for the first Plan
Year for which he or she is a Participant, a dollar amount equal to the level
annual deposit required to provide for such Participant an annuity for life,
commencing at his or her Retirement Date and payable monthly, in an amount equal
to the target benefit computed under paragraph 1 of Exhibit A hereto, and using
the actuarial assumptions specified in paragraph 2 of Exhibit A hereto. For each
succeeding Plan Year for which the Participant is entitled to a credit, the
Employer shall credit to the Participant's Account a dollar amount equal to the
level annual deposit which, if made each year from such succeeding year through
and until the last Plan Year beginning before the Participant's Retirement Date,
will (when added to the projected future value (at Retirement Date) of the
Participant's Account, as of the first day of such year, and using the actuarial
assumptions specified in paragraph 2 of Exhibit A hereto) provide the annuity
described in the preceding sentence. The credit shall be made as of the last day
of the Plan Year in question.


(b)   The following persons shall be entitled to receive an Employer credit,
pursuant to this Section 4.1:


(i)      Any Participant who is still an Eligible Employee on the last day of
the Plan Year in question.


(ii)     Any Participant who terminated employment during the Plan Year by
reason of Retirement.


(iii)     Any Participant who terminated employment during the Plan Year by
reason of Disability.
 
4.2   Interest Credits


(a)   Until a Participant's Account balance becomes payable in accordance with
Article Five, as of the last day of each Plan Year, an interest credit, equal to
the Declared Rate multiplied by the amount standing to the credit of the
Participant's Account as of the end of such year, but disregarding any Employer
credit for such year pursuant to Section 4.1(a), shall be made to the
Participant's Account.


(b)   In addition, if the Account balance (or any portion thereof) becomes
payable on a date other than the last day of a Plan Year, a prorated credit,
based upon the Declared Rate for such year, the amount so paid and the number of
days in the Plan Year preceding such date, shall be made to the Participant's
Account. If the Declared Rate has not yet been determined for such year, then
interest shall be credited at the rate of 7.5% per annum.


ARTICLE FIVE
PAYMENT OF BENEFITS


5.1   Payment of Benefits on Retirement


(a)   All amounts credited to the Participant's Account shall become payable to
such Participant, as of the date of such Participant's Retirement.


(b)   The amount credited to the Participant's Account shall be paid to the
Participant either (i) in a single sum or (ii) in substantially equal,
semi-annual installment payments over the Participant's life expectancy, as
elected in writing by the Participant within 30 days after the date on which he
or she begins to participate hereunder. If no such election is delivered to the
Plan Administrator by such date, then the benefit shall be paid in a single sum.


Except as otherwise permitted by this Section and subsection (a)(4) of Code
Section 409A, and in any transitional relief accorded by the Internal Revenue
Service under Code Section 409A, a Participant’s election as to the time and
form of payment shall be irrevocable and any change must comply with this
Section.  A Participant may change the time and/or form of payment specified in
a previous election by executing and delivering to the Employer a new election
but only if (i) except for distribution due to the Participant’s death,
Disability or an Unforeseeable Emergency, the distribution of the Participant’s
deferrals will be further deferred by a period of at least five (5) years from
the time the deferrals would have otherwise been distributed to the Participant;
and (ii) the change in the election is made at least twelve (12) months prior to
the date of the first scheduled payment under the Plan.  Any change in an
election shall not take effect until 12 months after the date such change
election is made.


Life expectancy shall be determined (as of the date on which payments begin)
from the unisex tables contained in Treasury regulation 1.72-9, as amended from
time to time, and shall be rounded to the nearest whole number of years. In
addition to such installment payments of principal, the Employer will pay, with
the second and each subsequent installment, interest on the unpaid balance of
principal, in accordance with Section 4.2(b) hereof, for the 6 month period
since the due date of the immediately preceding installment payment.


For purposes of determining whether a Participant is entitled to a distribution
of benefits attributable to a Restricted Deferral, the Plan shall comply with
all applicable distribution requirements under Section 162(m), 280G or
409A(a)(2) of the Code and the Regulations including, in the case of a Specified
Employee, the provisions of Section 409A(a)(2)(B)(i).


5.2   Payment of Benefits on Disability


If the Plan Administrator determines, on the basis of medical evidence provided
by or on behalf of a Participant, that such Participant has suffered a
Disability before his Retirement and that such Participant has terminated
employment with the Employer on account of such Disability, the Plan
Administrator shall pay to the disabled Participant his or her Account balance
in the manner provided in Section 5.1 above. The Plan Administrator shall have
the right to require reasonable proof of the Participant's Disability and for
that purpose may require the Participant to be examined, at its expense, by a
physician selected by the Plan Administrator.


For purposes of determining whether a Participant is entitled to a distribution
of benefits attributable to a Restricted Deferral, the Plan shall comply with
all applicable distribution requirements under Section 162(m), 280G or
409A(a)(2) of the Code and the Regulations including, in the case of a Specified
Employee, the provisions of Section 409A(a)(2)(B)(i).


5.3   Acceleration of Payments


The Plan Administrator may make payment of all or a part of the Participant's
Account balance before any payments would otherwise be due, if, based on a
change in the Federal tax or revenue laws, a published ruling or similar
announcement issued by the Internal Revenue Service, a regulation issued by the
Secretary of the Treasury, a decision by a court of competent jurisdiction
involving a Participant or a Beneficiary, or a closing agreement made under
Section  7121 of the Code that is approved by the Internal Revenue Service and
involves a Participant, the Plan Administrator determines that a Participant has
or will receive income under the Plan for Federal income tax purposes with
respect to amounts that are or will be payable under the Plan, before they are
to be paid to the Participant. If any such accelerated payment is determined to
be necessary, all affected Participants will receive such accelerated payments
in the same form of distribution; provided, however, that in determining whether
a Participant is entitled to an acceleration of payments attributable to a
Restricted Deferral, the Plan shall comply with all applicable distribution
requirements under Section 162(m), 280G or 409A(a)(2) and (3) of the Code and
the Regulations including, in the case of a Specified Employee, the provisions
of Section 409A(a)(2)(B)(i).


5.4   Termination of Employment


If a Participant, who has an amount credited to his or her Account, terminates
employment with the Employer, the amount credited to such Participant's Account
at such termination of employment shall become payable to such Participant,
beginning on the later of (1) the date of termination of employment or (2) the
earliest date on which the Participant has both attained age 55 years and
completed 10 Years of Service, in the manner described in Section 5.1, as though
such date were the date of such Participant's Retirement.


For purposes of determining whether a Participant is entitled to a distribution
of benefits attributable to a Restricted Deferral, the Plan shall comply with
all applicable distribution requirements under Section 162(m), 280G or
409A(a)(2) of the Code and the Regulations including, in the case of a Specified
Employee, the provisions of Section 409A(a)(2)(B)(i).


5.5   Death Benefits


(a)   If benefit payments hereunder had begun to be made to the Participant
prior to his or her death, then any remaining payments shall continue to be made
to the Participant's Beneficiary, in the same amount and at the same intervals
as payments were made to the Participant prior to his or her death. No death
benefit will be payable to the Beneficiary if the Participant had already
received, prior to his or her death, all payments.


(b)   If benefit payments had not begun to be made to the Participant prior to
his or her death, then the amount credited to the Participant's Account shall be
paid out over the life expectancy of, and to, the Beneficiary. Life expectancy
shall be determined (as of the date on which the first payment is due) from the
unisex tables contained in Treasury regulation section 1.72-9, as amended from
time to time, and shall be rounded to the nearest whole number of years. In
addition to such payments of principal, the Employer will pay, with the second
and each subsequent installment, interest on the unpaid balance of principal, in
accordance with Section 4.2(b) hereof, for the 6 month period since the due date
of the immediately preceding installment payment.


For purposes of determining whether a Participant is entitled to a distribution
of benefits attributable to a Restricted Deferral, the Plan shall comply with
all applicable distribution requirements under Section 162(m), 280G or
409A(a)(2) of the Code and the Regulations including, in the case of a Specified
Employee, the provisions of Section 409A(a)(2)(B)(i).




5.6   Forfeiture of Benefits


At the discretion of the Plan Administrator, the total amount credited to a
Participant's Account shall be forfeited, and the Employer will have no further
obligation hereunder to such Participant, if


 
(i)
The Participant engages in competition with the Employer in violation of any
written Noncompetition Agreement between the Employer and the Employee; or



 
(ii)
The Participant performs any act of willful malfeasance or gross negligence in a
matter of material importance to the Employer, and such acts are discovered by
the Employer at any time prior to the death of the Participant.



The Plan Administrator shall have sole discretion with respect to the
application of the provisions of this Section 5.6 and such exercise of
discretion shall be conclusive and binding upon the Participant, his or her
Beneficiary and all other persons.


5.7   Vesting
In no event shall any amount previously credited to a Participant's Account be
forfeited or revoked, except as provided in Sections 5.6, 8.3(b) and 9.7 hereof.


5.8   Facility of Payment


If a distribution is to be made to a minor, or to a person who is otherwise
incompetent, then the Plan Administrator may, in its discretion, make such
distribution (1) to the legal guardian, or if none, to a parent of a minor payee
with whom the payee maintains his residence, or (2) to the conservator or
committee or, if none, to the person having custody of an incompetent payee. Any
such distribution shall fully discharge the Plan Administrator, Employer and
Plan from further liability on account thereof.


5.9   Late Payments


If any installment of principal and/or interest (other than an amount payable
under an annuity contract) is not paid in full within five days after its due
date, then the unpaid amount (including interest) shall bear interest at a rate
equal to 150% of the Bank of Boston prime rate in effect on the due date of such
installment, compounded daily, for the period from the original due date of such
installment to the date of actual payment.


ARTICLE SIX
CLAIMS PROCEDURE


The following claims procedure shall control the determination of benefit
payments under this Plan.


6.1   Claim for Benefits


If a Participant or the Participant's Beneficiary ("Claimant") believes that he
or she is entitled to receive benefits under this Plan, but has not received
such benefits, he or she must submit a written claim for benefits to the Plan
Administrator, on a form to be supplied by the Plan Administrator. The Plan
Administrator's decision on the claim for benefits shall determine whether the
Claimant shall be entitled to receive benefits under this Plan.


6.2   Denial of Claim


A claim for benefits under the Plan will be denied if the Plan Administrator
determines that the Claimant is not entitled to receive benefits under this
Plan. Notice of the denial shall be furnished to the Claimant within a
reasonable period of time after receipt of the claim for benefits by the Plan
Administrator.


6.3   Content of Notice


If a claim for benefits is denied, then within ninety (90) days after receipt by
the Plan Administrator of such claim, the Plan Administrator will give to the
Claimant a written notice setting forth, in a manner calculated to be understood
by the Claimant, the following information:


(a)   The specific reason or reasons for the denial;


(b)   Specific reference to pertinent Plan provisions on which the denial is
based;


(c)   A description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and


(d)   An explanation of the Plan's claims review procedure, as set forth below.


6.4   Review Procedure


The purpose of the review procedure is to provide a method by which a Claimant
may have a reasonable opportunity to appeal a denial of a claim to the Plan
Administrator, for a full and fair review. To accomplish that purpose, the
Claimant or his duly authorized representative:


(a)   May require a review upon written application to the Plan Administrator;


(b)   May review pertinent Plan documents; and


(c)   May submit issues and comments in writing.


The Claimant (or his or her duly authorized representative) must request a
review by filing a written application for review with the Plan Administrator
within sixty (60) days after receipt by the Claimant of written notice of the
denial of his or her claim, pursuant to Sections 6.2 and 6.3 hereof.


6.5   Decision on Review


The decision on review of a denied claim shall be made in the following manner:


(a)   The decision on review shall be made by the Plan Administrator which may,
in its discretion, hold a hearing on the denied claim. Such decision shall be
made promptly, and not later than sixty (60) days after receipt of the request
for review, unless special circumstances (such as the need to hold a hearing)
require an extension of time for processing, in which case a decision shall be
rendered as soon as possible, but not later than one hundred and twenty (120)
days after receipt of the request for review.


(b)   The decision on review shall be in writing and shall include specific
reasons for the decision, written in a manner calculated to be understood by the
Claimant, and specific reference to the pertinent Plan provisions upon which the
decision is based.


6.6   Arbitration


(a)   If a Participant, former Participant or Beneficiary of either, whose claim
has been reviewed pursuant to Section 6.5, is dissatisfied with the final
decision made pursuant thereto, he or she shall have the additional right to
appeal the matter to arbitration in accordance with (i) the provisions of the
Employment Agreement or (ii) if there is no Employment Agreement, or if the
Employment Agreement does not include an arbitration clause, in accordance with
the rules of the American Arbitration Association, provided (in either event)
that he or she submits a written request for arbitration to the Employer and to
the Plan Administrator (on a form which may be obtained from the Plan
Administrator) within sixty days after receipt of the final decision. The
question for the arbitrator shall be whether the claim denied by the final
decision should be allowed, in whole or in part.


(b)   All fees incurred in connection with the arbitration shall be borne by the
appealing party, including the arbitrator's fee and expenses, unless the
arbitrator, in his or her award, shall otherwise assess such fees and expenses.
The decision of the arbitrator shall be final and binding upon the Plan
Administrator, the Employer, the Plan, and the appealing party.


(c)   The claims review and arbitration procedures specified in this Article
shall be the sole and exclusive review and appeal procedures available to any
Participant, former Participant or Beneficiary of either, who is dissatisfied
with an eligibility determination, benefit award or other decision made pursuant
to the provisions of this Article; provided, however, that this Article shall
not be construed as eliminating the right (if any) of any such person to seek
relief under ERISA, once the administrative remedies specified herein have been
exhausted.


ARTICLE SEVEN
INALIENABILITY OF BENEFITS


7.1   Spendthrift Clause


The right of any Participant, former Participant or Beneficiary to any benefit
or payment under the Plan, shall not be subject to voluntary or involuntary
transfer, alienation, pledge or assignment and, to the fullest extent permitted
by law, shall not be subject to attachment, execution, garnishment,
sequestration or other legal or equitable process. If a Participant, former
Participant or Beneficiary who is receiving, or is entitled to receive in the
future, benefits under the Plan, attempts to assign, transfer, pledge or dispose
of such right, or if an attempt is made to subject said right to such process,
such assignment, transfer or disposition shall be null and void.


ARTICLE EIGHT
AMENDMENT AND TERMINATION


8.1   Right to Amend Plan


The Employer may amend the Plan at any time, and from time to time, without
notice to or consent of any Employee, Participant, former Participant,
Beneficiary or any other person, pursuant to written resolutions adopted by its
Board of Directors. Any such amendment shall take effect as of the date
specified therein and, to the extent permitted by law, may be made with
retroactive effect.


8.2   Right to Terminate Plan


The Employer contemplates that the Plan will be permanent and that it will
continue to be able to maintain the Plan. Nevertheless, in recognition of the
fact that future conditions and circumstances cannot now be entirely foreseen,
the Employer reserves the right to terminate the Plan, without notice to or
consent of any other person. For purposes of determining whether a Participant
is entitled to a distribution of benefits attributable to a Restricted Deferral,
following termination of the Plan, the Plan shall comply with all applicable
distribution requirements under Section 409A(a)(2) of the Code and the
Regulations including, in the case of a Specified Employee, the provisions of
Section 409A(a)(2)(B)(i).


8.3   Termination of Benefit


(a)   In the case of a Plan termination without the establishment of a
comparable replacement plan, each Participant on the termination date shall be
vested in his Account balance as of the termination date. A Participant's
Account shall continue to be credited with interest, pursuant to Section 4.2,
until the date of payment, and shall become payable on the date specified in
Article Five above. The Plan Administrator may, in its discretion, distribute
all Account balances either (i) in a method described in Section 5.1 or (ii) in
a lump sum, at any time after termination of the Plan. All participants under
the Plan must receive the same type of distribution (i.e., in a method described
in Section 5.1 or in a lump sum).


(b)   In the case of a Plan termination where the Employer, within 12 months
following the date of termination, establishes a comparable replacement Plan,
each Participant shall, from and after the date of adoption of the comparable
replacement plan, cease to have any further right to benefits hereunder and
shall, instead, become entitled to benefits under the replacement plan. If no
such replacement plan is established within 12 months after the date of
termination of this Plan, then the provisions of Section 8.3(a) shall apply.


(c)   For purposes of this Section 8.3, a comparable replacement plan is one (i)
which can reasonably be expected to provide to each Participant a benefit whose
present value, at the time of adoption, is at least equal to the value of the
Participant's Account hereunder, at such time, and (ii) whose terms are
otherwise not significantly less favorable to the Participant than the terms of
this Plan.


For purposes of determining whether a Participant is entitled to a distribution
of benefits attributable to a Restricted Deferral, the Plan shall comply with
all applicable distribution requirements under Section 162(m), 280G or
409A(a)(2) of the Code and the Regulations including, in the case of a Specified
Employee, the provisions of Section 409A(a)(2)(B)(i).


8.4   Corporate Successors


The Plan shall not be automatically terminated by a transfer or sale of assets
of the Employer, or by the merger or consolidation of the Employer into or with
any other corporation or other entity, but the Plan shall be continued after
such sale, merger or consolidation only if and to the extent that the
transferee, purchaser or successor entity agrees to continue the Plan. If the
Plan is not continued by the transferee, purchaser or successor entity, then the
Plan shall terminate in accordance with the provisions of Sections 8.2 and 8.3.


ARTICLE NINE
MISCELLANEOUS


9.1   Governing Law


The Plan shall be construed, regulated, interpreted and administered under and
in accordance with the laws of the State of Vermont, without regard to its laws
regarding choice of laws, to the extent not pre-empted by ERISA or any other
federal statute.


9.2   Construction


It is the intention of the Employer that the Plan shall comply with the
provisions of ERISA and the Code, and the applicable provisions of any other
laws, and the provisions of this Agreement shall be construed to effectuate such
intention. If any provision of this Agreement shall be prohibited under any
provision of ERISA or the Code or other applicable federal law, as amended from
time to time, or if any provision not contained in this Agreement shall
hereafter be required to be included, the Employer shall forthwith amend this
Agreement. Pending such amendment, this Agreement shall be construed as if the
provision which shall be prohibited had been stricken from this Agreement, and
as if any omitted provision which shall be required to be included herein had
been fully set forth herein. At all times, and notwithstanding any other
provision of this Plan, the Plan shall be interpreted and administered in such a
manner as to comply fully with all applicable requirements of  Sections 162(m),
280G and 409A.


If the Employer becomes subject to any or all of the limitations on executive
compensation, deferred compensation and/or excess parachute payments pursuant to
the amendments made by the EESA to sections 162(m) and 280G of the Code, then
the Employer shall promptly take all steps required to bring itself into full
compliance with such requirements including, but not limited to, the adoption of
any required amendments to this Plan and the execution of additional documents
to evidence such compliance. At all times on and after the date on which any
such requirement first becomes applicable to the Employer, and regardless of
whether any required documents have yet been adopted, the Employer and Plan
Administrator shall comply fully in operation with all applicable requirements
imposed by the EESA and any guidance issued thereunder by any governmental
agency.


9.3   Receipt and Release


Before making any payment to a Participant, former Participant or Beneficiary,
the Plan Administrator may require the payee to execute a receipt and release
for such payment, in a form satisfactory to the Plan Administrator.


9.4   Employment Relations


The adoption and maintenance of the Plan shall not constitute a contract between
the Employer and any Employee or be consideration for, or an inducement or
condition of, the employment of any person. Nothing herein contained shall (i)
give any Employee the right to be retained in the employ of the Employer; (ii)
give the Employer the right to require any Employee to remain in its employ;
(iii) affect any Employee's right to terminate his or her employment at any
time; (iv) give any Employee any right not specifically conferred hereby; or (v)
give any Employee the right that the Plan continue in effect, either as
originally adopted or at all.


9.5   Exemption from ERISA


(a)   The Plan is intended to qualify for an exemption from ERISA as a "top hat"
plan maintained primarily for the purpose of providing deferred compensation to
a select group of management or highly compensated employees.


(b)   THIS PLAN IS UNFUNDED. PAYMENTS TO ANY PARTICIPANT OR BENEFICIARY SHALL BE
MADE FROM (I) THE GENERAL ASSETS OF THE EMPLOYER OR (II) ANY SEPARATE TRUST OR
FUND ESTABLISHED BY THE EMPLOYER FOR THAT PURPOSE, WHEN SUCH PAYMENTS ARE DUE.
THE RIGHTS OF THE PARTICIPANTS AND THEIR BENEFICIARIES ARE UNSECURED. NO
PARTICIPANT OR BENEFICIARY HAS ANY SPECIFIC OR PREFERENTIAL RIGHT OR CLAIM TO
ANY ASSET OF THE EMPLOYER. NOTHING CONTAINED IN THE PLAN SHALL CONSTITUTE A
GUARANTY BY THE EMPLOYER OR ANY OTHER ENTITY OR PERSON THAT THE ASSETS OF THE
EMPLOYER WILL BE SUFFICIENT TO PAY ANY BENEFIT HEREUNDER. WITH RESPECT TO ANY
ENTITLEMENT TO BENEFITS HEREUNDER, A PARTICIPANT OR BENEFICIARY SHALL BE AN
UNSECURED GENERAL CREDITOR OF THE EMPLOYER.


9.6   Disclosure


Each Participant, and each Beneficiary of a deceased Participant, shall be
entitled to receive a copy of the Plan and the Plan Administrator will make
available for inspection by any such Participant or Beneficiary a copy of any
rules and regulations adopted by the Plan Administrator in administering the
Plan.


9.7   Unclaimed Benefits


Each Participant, and each Beneficiary of a deceased Participant, shall keep the
Plan Administrator informed of his or her current address. The Plan
Administrator shall not be obligated to search for any person. If the location
of a Participant or Beneficiary is not made known to the Plan Administrator
within three (3) years after the date on which any payment of the Participant's
Account may be made, payment may be made as though the Participant or
Beneficiary had died at the end of the three year period. If, within one
additional year after such three year period has elapsed, or within three years
after the actual death of a Participant, whichever occurs first, the Plan
Administrator is unable to locate any Beneficiary of the Participant, then the
Employer shall have no further obligation to pay any benefit hereunder to such
Participant or Beneficiary, or to any other person, and such benefit shall be
irrevocably forfeited.


9.8   Gender and Number


Wherever appropriate, words used in the Plan in the singular shall include the
plural, the plural shall include the singular, and the masculine shall include
the feminine.
 
 
IN WITNESS WHEREOF, the Employer has caused this Agreement to be executed as of
the day and year first above written.


COMMUNITY NATIONAL BANK- Employer




By:_______________________________
By:_______________________________
   
Its Duly Authorized Officer
Witness


 

--------------------------------------------------------------------------------

 


EXHIBIT A
TARGET BENEFIT FORMULA AND ACTUARIAL ASSUMPTIONS


1.   Target Benefit Formula


(a)   The annual target benefit for each Participant listed in Exhibit B,
expressed as a single life annuity for the life of the Participant and
commencing at such Participant's Retirement Date, shall be equal to the
Replacement Percentage of the Participant's Average Bonus.


(b)   If the Participant has less than 20 Years of Service at Retirement Date,
or terminates employment before Retirement Date and would have completed less
than 20 Years of Service had he or she continued in employment until Retirement
Date, the Replacement Percentage shall be reduced pro rata for each Year of
Service less than 20.


2.   Actuarial Assumptions


The actuarial assumptions used for all purposes of the Plan shall be as follows:
The assumed rate of interest shall be 7.5% per annum pre-retirement and 6% per
annum post-retirement.
Pre-retirement mortality shall be assumed to be zero.
Post-retirement mortality shall be determined by reference to the UP-1984
Mortality Table.
 
 

--------------------------------------------------------------------------------

 


EXHIBIT B
PARTICIPANTS


 Stephen P. Marsh


 Rosemary Rowe


Alan Wing


Richard C. White
 
 

--------------------------------------------------------------------------------

 


EXHIBIT C
PARTICIPATION AGREEMENT
 
Name of Executive:
Effective Date of Participation:


The undersigned Plan Administrator has designated the undersigned Executive as a
Participant in the above Plan. In consideration of his or her designation as a
Participant, the undersigned Executive hereby agrees and acknowledges as
follows:


1.   That he or she has received a copy of the Plan, as currently in effect


2.   That he or she agrees to be bound by all of the terms and conditions of the
Plan and to perform any and all acts required from him or her thereunder.


3.   That he or she acknowledges that the Plan contains an agreement to
arbitrate. After signing this Agreement, the Executive and Plan Administrator
understand that they will not be able to bring a lawsuit concerning any dispute
that might arise which is covered by the arbitration agreement unless it
involves a question of constitutional or civil rights. Instead, the parties
agree to submit any such dispute to an impartial arbitrator.


4.   That the Beneficiary of any benefit payable under the Plan upon or after
the Executive's death shall be:
Name of Beneficiary:_________________________________
Relationship to Executive:_____________________________


5.    The Executive hereby elects to receive his or her benefits under the Plan
(check one)
____   In a single sum
____   In installments as described in section 5.1


The Executive may not change the election of the form of payment, but may change
the Beneficiary at any time by delivering a written beneficiary designation to
the Plan Administrator.
 
______________________________
_____________________________
Executive
Plan Administrator

 
